Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 1 of 15 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  TOSHIYA HIRATA,                             CASE NO.:

        Plaintiff,

  v.

  FOBESOFT INC,
  a Florida Profit Corporation,

       Defendant.
  ___________________________/

    COMPLAINT AND REQUEST FOR DECLARATORY RELIEF
   AND REQUEST FOR INJUNCTIVE RELIEF AND DEMAND FOR
                      JURY TRIAL

        Plaintiff, TOSHIYA HIRATA (“Plaintiff” or “Mr. Hirata”), by and

  through undersigned counsel, files this Complaint against Defendant,

  FOBESOFT INC (“Defendant” or “FOBESOFT”), and states as follows:

                            NATURE OF THE SUIT

         1.    This action is brought under the Fair Labor Standards Act

  (“FLSA”) and Florida’s unpaid wages statute and for breach of contract, to

  recover from Defendant overtime compensation and liquidated damages, lost

  wages and liquidated damages, compensatory damages, pre-judgment

  interest, post-judgment interest, costs of suit, declaratory and injunctive relief,

  reasonable attorneys’ fees and costs, and any other damages permitted by law.

                                          1
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 2 of 15 PageID 2




                PARTIES, JURISDICTION, AND VENUE

        2.    Mr. Hirata was an employee who performed services on behalf

  of Defendant in Duval County, Florida.

        3.    FOBESOFT is a Florida profit corporation located in

  Jacksonville, Duval County, Florida, and which, at all times relevant,

  performed work in Duval County, Florida.

        4.    Jurisdiction is proper in this Court, as the FLSA claims are

  brought pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. §

  201, et seq., hereinafter “FLSA”), to recover unpaid overtime wages, an

  additional equal amount as liquidated damages, to obtain declaratory relief,

  and reasonable attorneys’ fees and costs.

        5.    This Court also has supplemental jurisdiction over Plaintiff’s

  Florida unpaid wages and breach of contract claims, as they arise out of the

  same operative facts and circumstances as his FLSA claims.

        6.    Venue is proper in this Court, as the actions giving rise to this

  lawsuit occurred in Duval County, Florida.

                             FLSA COVERAGE

        7.    At all times material hereto, Defendant was, and continues to

  be an “employer” within the meaning of 29 U.S.C. § 203(d).

        8.    At all times material hereto, Plaintiff was a resident of Duval

                                       2
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 3 of 15 PageID 3




  County, Florida.

        9.    At all times material hereto, Plaintiff was an “employee”

  within the meaning of the FLSA.

        10.   At all times material hereto, Defendant was Plaintiff’s

  “employer” within the meaning of the FLSA.

        11.   At all times material hereto, Defendant was, and continues to

  be, an “enterprise engaged in commerce” or in the production of goods for

  commerce as defined by the FLSA.

        12.   Based upon information and belief, the annual gross revenue

  of Defendant was in excess of $500,000.00 per annum during the relevant

  time periods.

        13.   At all times material hereto, Defendant was primarily engaged

  in operating a software company in Duval County, Florida.

        14.   At all times material hereto, Plaintiff was “engaged in

  commerce” within the meaning of § 6 and § 7 of the FLSA, but not for

  purposes of the Motor Carrier Act.

        15.   At all times material hereto, Plaintiff was engaged in the

  “production of goods for commerce” and subject to the individual coverage

  of the FLSA, but not for purposes of the Motor Carrier Act.

        16.   At all times material hereto, Defendant had two (2) or more

                                       3
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 4 of 15 PageID 4




  employees handling, selling, or otherwise working on goods or materials

  that had been moved in or produced for commerce, such as computers,

  monitors, office equipment, etc., but which had come to rest within its

  headquarters location in Duval County, Florida.

          17.   At all times material hereto, the work performed by Plaintiff

  was directly essential to the business performed by Defendant, in that

  Defendant could not operate its business without Salespersons like Plaintiff.

                         FACTUAL ALLEGATIONS

          18.   Mr. Hirata worked for Defendant under the title of Salesman

  from January 3, 2019, until his separation from Defendant on August 28,

  2020.

          19.   FOBESOFT wrongly designated Mr. Hirata an independent

  contractor, and continued to designate him as such until his aforementioned

  separation.

          20.   Throughout his time with FOBESOFT, Mr. Hirata was paid a

  fixed wage, characterized by FOBESOFT as a “salary,” of $2,000.00 twice

  per month, with the exception of half of July, 2020, and all of August, 2020,

  for which he was paid nothing despite continuing to work full-time for

  FOBESOFT during those months, and was not paid any overtime, no matter

  how many hours in excess of forty (40) he worked in a given week.

                                       4
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 5 of 15 PageID 5




        21.      Mr. Hirata worked for FOBESOFT pursuant to a written

  Agreement entitling him to wages of $48,000.00 per year, to commissions

  of $100.00 on every sale of FOBESOFT’s software products that he made,

  and wrongly designating him an independent contractor. See Agreement, a

  true and correct copy of which is attached hereto as Exhibit “A.”

        22.      Mr. Hirata always worked in Duval County, Florida, with the

  exception of occasional sales trips out of town, and his activities were at all

  times controlled and closely supervised by Defendant’s managers and

  supervisors.

        23.      Mr. Hirata had no authority to hire or fire employees of

  FOBESOFT.

        24.      Mr. Hirata had no authority to discipline employees of

  FOBESOFT.

        25.      Mr. Hirata had no authority to set rates of pay for other

  employees or agents of FOBESOFT.

        26.      Mr. Hirata had no input into performance reviews of other

  employees or agents of FOBESOFT.

        27.      All of Mr. Hirata’s major decisions had to be cleared in

  advance by one of FOBESOFT’s supervisors.




                                        5
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 6 of 15 PageID 6




        28.    Mr. Hirata was closely monitored by FOBESOFT’s managers

  and supervisors at all times.

        29.    Mr. Hirata followed procedures established by FOBESOFT

  and did exactly as he was instructed to do.

        30.    Mr. Hirata’s primary duties were to demonstrate FOBESOFT’s

  software products to potential clients via phone, text, and email in order to

  generate sales.

        31.    Mr. Hirata had his own cubicle at Defendant’s office and used

  Defendant’s computer and office equipment to work throughout the day.

        32.    Mr. Hirata performed an inside sales position for FOBESOFT

  but never did more than half of his total earnings in any representative

  period consist of commissions.

        33.    Indeed, to date FOBESOFT has never paid Mr. Hirata anything

  for his agreed commissions earned during his period of employment with

  FOBESOFT, which total $8,500.00.

        34.    FOBESOFT owes Mr. Hirata a further $6,000.00 in agreed

  “salary” wages earned but never paid in the months of July, 2020, and

  August, 2020.

        35.    Despite making occasional sales trips out of town, Mr. Hirata

  was never, while working for FOBESOFT, customarily or regularly

                                       6
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 7 of 15 PageID 7




  engaged away from FOBESOFT’s place or places of business, and instead

  spent the vast majority of his employment in his cubicle at FOBESOFT’s

  premises in Jacksonville, Duval County, Florida.

         36.   Mr. Hirata did not normally make sales trips out of town every

  work week.

         37.   Mr. Hirata did not have the right to control how to perform his

  job.

         38.   Mr. Hirata did not have an opportunity for profit or loss

  depending on his skill.

         39.   Mr. Hirata did not invest in equipment or material or hire

  helpers.

         40.   Mr. Hirata’s work relationship with FOBESOFT featured a

  high degree of permanence.

         41.   Mr. Hirata’s work for FOBESOFT constituted an essential part

  of FOBESOFT’s business.

         42.   Throughout Plaintiff’s employment, Defendant regularly

  required Plaintiff to work in excess of forty (40) hours per week.

         43.   Plaintiff regularly worked forty-three (43) or more hours per

  week for Defendant during his employment with Defendant.




                                       7
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 8 of 15 PageID 8




        44.    Defendant failed to pay Plaintiff full and proper overtime

  compensation for all hours worked over forty (40) per week during his

  employment with Defendant.

        45.    When Plaintiff worked more than forty (40) hours in a given

  work week, Defendant failed to properly pay him for all overtime hours

  worked.

        46.    Defendant routinely failed to pay Plaintiff anything at all for

  overtime hours that he worked during his employment.

        47.    Plaintiff should have been compensated at the rate of one-and-

  one-half times Plaintiff’s regular rate for all hours that Plaintiff worked in

  excess of forty (40) hours per week, as required by the FLSA, throughout

  his employment.

        48.    Defendant violated Title 29 U.S.C. §207 in that:

                 (a) Plaintiff worked in excess of forty (40) hours in one or

                    more work weeks for his period of employment with

                    Defendant;

                 (b) No payments or provisions for payment have been made

                    by Defendant to properly compensate Plaintiff at the

                    statutory rate of one-and-one-half times Plaintiff’s regular




                                        8
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 9 of 15 PageID 9




                    rate for all hours worked in excess of forty (40) hours per

                    work week, as provided by the FLSA; and

                 (c) Defendant failed to maintain proper time records as

                    mandated by the FLSA.

        49.    Prior to violating the FLSA, Defendant did not consult with an

  attorney to evaluate whether Plaintiff’s actual job duties and pay structure

  rendered him exempt from recovering payment for all overtime worked

  under the FLSA.

        50.    Prior to violating the FLSA, Defendant did not consult with the

  Department of Labor to evaluate whether Plaintiff’s actual job duties and

  pay structure rendered him exempt from recovering payment for all

  overtime worked under the FLSA.

        51.    Prior to violating the FLSA, Defendant did not consult with an

  accountant to evaluate whether Plaintiff’s actual job duties and pay structure

  rendered him exempt from recovering payment for all overtime worked

  under the FLSA.

        52.    Based on the allegations in Paragraphs 49-51, above, Plaintiff

  is entitled to liquidated damages, as Defendant has no objective or

  subjective good faith belief that its pay practices were in compliance with

  the FLSA.

                                        9
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 10 of 15 PageID 10




          53.    Defendant failed to pay Mr. Hirata his outstanding or

    remaining commissions and wages due upon his exit from the company.

          54.    Section 448.01, Florida Statutes, et seq. specifically proscribes

    the conduct committed by Defendant as described in paragraphs 17 through

    21, 33 through 34, and 52, above.

          55.    Defendant materially breached its Agreement with Plaintiff by

    ceasing to pay him his agreed wages of $2,000.00 twice monthly beginning

    in the second half of July of 2020.

          56.    Defendant’s breach of its Agreement with Plaintiff makes

    Defendant liable to Mr. Hirata for contractual damages, including his unpaid

    commissions and unpaid wages, including $6,000.00 in unpaid agreed

    wages and $8,500.00 in unpaid commissions earned.

          57.    Plaintiff is also entitled to payment of his attorneys’ fees and

    costs as a prevailing party upon recovery of the wages owed. See Gulf Solar,

    Inc. v. Westfall, 447 So. 2d 363, 367 (Fla. 2d DCA 1984); D.G.D., Inc. v.

    Berkowitz, 605 So. 2d 496, 498 (Fla. 3d DCA 1992).

          58.    Plaintiff has retained the law firm of RICHARD CELLER

    LEGAL, P.A. to represent him in the litigation and has agreed to pay the

    firm a reasonable fee for its services.




                                          10
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 11 of 15 PageID 11




                             COUNT I
      VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

          59.    Plaintiff reincorporates and re-alleges paragraphs 1 through 4,

    6 through 32, 35 through 52, and 58 of the Complaint as though fully set

    forth herein, and further alleges as follows:

          60.    Plaintiff was entitled to be paid time-and-one-half his regular

    rate of pay for each hour worked in excess of forty (40) per work week.

          61.    During Plaintiff’s employment with Defendant, Plaintiff

    regularly worked overtime hours, but was not paid full and proper time-and-

    one-half compensation for all hours worked.

          62.    Plaintiff was not an exempt employee as defined by the FLSA,

    no matter Defendant’s characterization or misclassification, and was instead

    a non-exempt employee as defined by the FLSA.

          63.    As a result of Defendant’s intentional, willful, and unlawful

    acts in refusing to pay Plaintiff time-and-one-half his regular rate of pay for

    each hour worked in excess of forty (40) per work week in one or more work

    weeks, Plaintiff has suffered damages, in addition to incurring reasonable

    attorneys’ fees and costs.




                                          11
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 12 of 15 PageID 12




          64.    As a result of Defendant’s willful violation(s) of the FLSA,

    Plaintiff is entitled to liquidated damages.

          WHEREFORE, Plaintiff respectfully requests that judgment be

    entered in his favor against Defendant, and that this Court:

                 a. Declare, pursuant to the FLSA, that the acts and practices

                    complained of herein are in violation of the maximum hour

                    provisions of the FLSA;

                 b. Award Plaintiff overtime compensation in the amount due

                    to him for time worked in excess of forty (40) hours per

                    work week;

                 c. Award Plaintiff liquidated damages in an amount equal to

                    the overtime award;

                 d. Award Plaintiff reasonable attorney’s fees and costs and

                    expenses of the litigation pursuant to 29 U.S.C. §216(b);

                 e. Award Plaintiff pre-judgment interest; and order any other

                    and further relief that the Court deems just and proper.




                                          12
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 13 of 15 PageID 13




                            COUNT II
            VIOLATION OF FLORIDA’S UNPAID WAGES ACT

          65.    Plaintiff reincorporates and re-alleges paragraphs 1 through 3,

    5 through 6, 8, 13, 17 through 21, 33 through 34, and 53 through 58 of the

    Complaint as though fully set forth herein, and further alleges as follows:

          66.    Defendant failed to pay Mr. Hirata all unpaid commissions that

    he was owed by Defendant as of the date of his termination, and failed to pay

    Mr. Taylor all contractual wages earned by Mr. Hirata under the above-

    referenced Agreement.

          67.    As a result of Defendant’s intentional, willful, and unlawful

    actions, Plaintiff has suffered damages including, but not limited to, lost

    wages, and other monetary and non-monetary losses.

          68.    Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled

    to costs of this action and reasonable attorneys’ fees.

          WHEREFORE, Plaintiff respectfully requests that judgment be

    entered in his favor against Defendant, and that this Court award Plaintiff

    his damages, including lost wages and liquidated damages, as well as his costs

    and attorneys’ fees, declaratory and injunctive relief, and such other and

    further relief as is deemed proper by this Court.




                                           13
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 14 of 15 PageID 14




                            COUNT III
             VIOLATION OF FLORIDA’S UNPAID WAGES ACT

            69.   Plaintiff reincorporates and re-alleges paragraphs 1 through 3,

    5 through 6, 8, 13, 17 through 21, 33 through 34, and 53 through 58 of the

    Complaint as though fully set forth herein, and further alleges as follows:

            70.   Plaintiff and Defendant entered into an Agreement to pay for

    Plaintiff’s sales commissions and wages as he earned and accumulated

    them.

            71.   Pursuant to the parties’ Agreement, Defendant agreed to

    compensate Plaintiff according to the terms specified above.

            72.   Plaintiff worked for Defendant in reliance on this Agreement

    and as consideration for same.

            73.   Defendant willfully failed to pay Plaintiff the earned

    compensation and other monies due under the Agreement, despite pre-suit

    demand for same, thereby breaching the Agreement.

            74.   Plaintiff has been damaged due to Defendant’s willful failure

    to pay Plaintiff the appropriate agreed-upon compensation.

            75.   Plaintiff is entitled to payment of all monies agreed to by

    Defendant under the Agreement.




                                          14
Case 3:20-cv-01455-BJD-MCR Document 1 Filed 12/28/20 Page 15 of 15 PageID 15




             76.   Pursuant to Section 448.08, Florida Statutes, Plaintiff is

    entitled to costs of this action and reasonable attorneys’ fees.

             WHEREFORE, Plaintiff respectfully requests that judgment be entered

    in his favor against Defendant, and that this Court award Plaintiff his

    damages, including compensatory damages, pre-judgment interest, and post-

    judgment interest, as well as his costs and attorneys’ fees, and such other and

    further relief as is deemed proper by this Court.

                                    JURY DEMAND
             Plaintiff demands trial by jury on all issues so triable as a matter of

    right.

             DATED this 28th day of December, 2020.

                                        Respectfully submitted,

                                        By: /s/Noah E. Storch
                                        Noah E. Storch, Esq.
                                        Florida Bar No. 0085476
                                        RICHARD CELLER LEGAL, P.A.
                                        10368 W. SR 84, Suite 103
                                        Davie, Florida 33324
                                        Telephone: (866) 344-9243
                                        Facsimile: (954) 337-2771
                                        E-mail: noah@floridaovertimelawyer.com

                                        Trial Counsel for Plaintiff




                                            15
